Title: From François Adriaan Van der Kemp to Thomas Boylston Adams, 10 July 1826
From: Van der Kemp, François Adriaan
To: Adams, Thomas Boylston




My Dear Sir!
Oldenbarneveld 10 July 1826


This morning I did See in a N.Y. paper—the announced death of your Revered Father—my beloved and respected Frend—during more than forty years—alas! He is no more—I am nearly left alone—and fostered—in vain—the hope, that I Should See Him once more! You with your Dear Lady and family enjoy’d this happiness, and rendered Him by your unrelenting attentions—in his last moments—thankful to His God. What a blessing to have possessed—So long—Such an excellent man—as your Father and friend. The remembrance of Him cannot be obliterated—Posterity will with eagerness do Him justice—by recollecting his exalted merits, where his contemporaries had been deficient in filling up the measure.
Continue to enjoy happiness with your beloved family—renew by all its members the kind remembrance of one, once So dear to their deceased Parents—while I cordially assure you, that I all ways Shall remain their admiring Friend—I am with affectionate esteem—  / Yours &c




Fr. Adr—van der Kemp




